DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant’s election of Group (II) in the reply filed on February 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Group (II), drawn to a method of using the compounds of Group (I), embraced by claims 9-16 was elected by Applicant was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species I-35 in claim 3:

    PNG
    media_image1.png
    100
    324
    media_image1.png
    Greyscale
  . The species election has been withdrawn with regards to the compound and disease.  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Information Disclosure Statement
Applicant is advised to submit all relevant publications on an information disclosure statement (IDS) for consideration. Any references noted in the specification cited in a foreign application should also be cited on the IDS.
Claim Objections
Claim 9 is provisionally objected to because of the following informalities: the contents of claim 1 should be added to claim 9.  Appropriate correction is required.
Claims 10, 11, 13 and 14 are objected to because of the following informalities: the term “and” or “or” should be added between the last two terms, for example in claim 10, “atinomycetes and tuberculosis.”  Appropriate correction is required.
Claim 12 is provisionally objected to because of the following informalities: the phrase “are the“ should be replaced with “is” in line 3.  Appropriate correction is required.
Claim 12 is provisionally objected to because of the following informalities: the term “viral“ should be replaced with “viral infections” in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 9-16 are vague because the terms “derivatives” or “analog.” A derivative or analog is a substance or compound obtained from, or regarded as derived from, another substance or compound. What are these “derivatives or analogs?” Are the “derivatives or analogs” covered by the scope of the genus of formula (I)? Thus, the metes and bounds of the claim are not clear.
In claims 9, 15 and 16, the phrase “other infection diseases associated with a bacterial or fungal infection” is indefinite because it is not clear what Applicant is claiming. The diseases disclosed in the Specification includes vastly different diseases and the Specification on pages 4-5 uses open- ended language. Is this the entire scope of the therapeutic claims or are there other diseases?  

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-16 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The preamble are dependent from claims 9 and 1, a method claim and product claim, respectively. However, the body of claims 14-16 are drawn to methods. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a gram positive bacterial infection, does not reasonably provide enablement for preventing bacterial infections and treating, preventing or slowing the progression of fungi and other infection diseases associated with a bacterial or fungal infections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Such a utility cannot be deemed enabled. Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction In re Vaeck, 20 USPQ2d 1438, 1444. The analysis is as follows:
(A) Breadth of claims.
(a) Scope of the compounds. The instant claims encompass thousands of compounds with a pyrazolo[1,5-a]pyrimidine scaffold with a variety of substituents at one position. 
(b) Scope of the diseases covered. The instant claims are drawn to a method of treating, preventing or slowing the progression of bacteria, fungi and other infection diseases associated with a bacterial or fungal infection. As noted above in the 112(b) rejection the full scope is unknown.
Fungal infections
Include (not limited to) the following: 
Aspergillosis
Blastomycosis. May be limited to the lungs or also involve the skin and bones. In its most severe form, can spread throughout the body and involve many organ systems).
Candida albicans (usually localized infection, as of the vagina or mucous membranes of the mouth)
Chromoblastomycosis (long-term fungal infection of the skin and subcutaneous tissue, occurs most commonly in tropical or subtropical climates, often in rural areas. It can be caused by many different types of fungi which become implanted under the skin, often by thorns or splinters)
Coccidioidomycosis (a disease caused by inhaling spores of Coccidioides fungi, characterized by fever, respiratory infection, and reddish bumps on the skin, common in hot, semiarid regions, especially in southwestern U. S. and Mexico).
Cryptococcosis (an infection caused by inhaling the fungus Cryptococcus neoformans. One of the diseases most often affecting AIDS patients. Cryptococcosis may be limited to the lungs, but frequently spreads throughout the body).
Athletes foot (tinea pedis)
Histoplasmosis (an infectious disease caused by inhaling the microscopic spores of the fungus Histoplasma capsulatum. The disease exists in three forms. Acute or primary histoplasmosis causes flulike symptoms. Most people who are infected recover without medical intervention. Chronic histoplasmosis affects the lungs and can be fatal).
Mucormycosis (a rare but often fatal disease caused by certain fungi. It is sometimes called zygomycosis or phycomycosis. Mucormycosis is an opportunistic infection that typically develops in patients with weakened immune systems, diabetes, kidney failure, organ transplants, or chemotherapy for cancer).
Onychomycosis, common nail infection (representing around 50% of all infections), common in the elderly. Increased risk of onychomycosis is associated with multiple factors, including male sex, old age, smoking, underlying medical diseases (e.g, peripheral arterial disease, diabetes, and immunodeficiency), and predisposing genetic factors].
Paracoccidioidomycosis (an often fatal, chronic granulomatous disease caused by Paracoccidioides brasiliensis; it is endemic in Brazil and also occurs elsewhere in South and Central America and in arid regions of the southwestern United States. Infection primarily involves the lungs).
Pneumocystis pneumonia
Sporotrichosis, (The disease causes ulcers on the skin that are painless but do not heal, as well as nodules or knots in the lymph channels near the surface of the body. Infrequently, sporotrichosis affects the lungs, joints, or central nervous system and can cause serious illness).
Tinea (Pityriasis) Versicolor   
Tinea cruris (A superficial fungus infection of the crotch and perineum known popularly as jock itch. Good general hygiene helps prevent it, as does keeping the area clean and dry). 

Bacteria: 
Gram-positive cocci:
Staphylococcus aureus is a gram-positive, catalase-positive, coagulase-positive cocci in clusters. S. aureus can cause inflammatory diseases, including skin infections, pneumonia, endocarditis, septic arthritis, osteomyelitis, and abscesses. S. aureus can also cause toxic shock syndrome (TSST-1), scalded skin syndrome (exfoliative toxin, and food poisoning (enterotoxin). 
Staphylococcus epidermidis is a gram-positive, catalase-positive, coagulase-negative cocci in clusters and is novobiocin sensitive. S. epidermidis commonly infects prosthetic devices and IV catheters producing biofilms. Staphylococcus saprophyticus is novobiocin resistant and is a normal flora of the genital tract and perineum. S. saprophyticus accounts for the second most common cause of uncomplicated urinary tract infection (UTI). 
Streptococcus pneumoniae is a gram-positive, encapsulated, lancet-shaped diplococci, most commonly causing otitis media, pneumonia, sinusitis, and meningitis. Streptococcus viridans consist of Strep. mutans and Strep mitis found in the normal flora of the oropharynx commonly cause dental carries and subacute bacterial endocarditis (Strep. sanguinis).
Streptococcus pyogenes is a gram-positive group A cocci that can cause pyogenic infections (pharyngitis, cellulitis, impetigo, erysipelas), toxigenic infections (scarlet fever, necrotizing fasciitis), and immunologic infections (glomerulonephritis and rheumatic fever). ASO titer detects S. pyogenes infections.
Streptococcus agalactiae is a gram-positive group B cocci that colonize the vagina and is found mainly in babies. Pregnant women need screening for Group-B Strep (GBS) at 35 to 37 weeks of gestation. 
Enterococci is a gram-positive group D cocci found mainly in the colonic flora and can cause biliary tract infections and UTIs. Vancomycin-resistant enterococci (VRE) are an important cause of nosocomial infections. 
Gram-positive rods:
Clostridia is a gram-positive spore-forming rod consisting of C. tetani, C. botulinum, C. perfringens, and C. difficile. C. difficile is often secondary to antibiotic use (clindamycin/ampicillin), PPI use, and recent hospitalization. Treatment involves primarily with oral vancomycin.
Bacillus anthracis is a gram-positive spore-forming rod that produces anthrax toxin resulting in an ulcer with a black eschar. Bacillus cereus is a gram-positive rod that can be acquired from spores surviving under-cooked or reheated rice. Symptoms include nausea, vomiting, and watery non-bloody diarrhea. 
Corynebacterium diphtheria is a gram-positive club-shaped rod that can cause pseudomembranous pharyngitis, myocarditis, and arrhythmias. Toxoid vaccines prevent diphtheria.
Listeria monocytogenes is a gram-positive rod acquired by the ingestion of cold deli meats and unpasteurized dairy products or by vaginal transmission during birth. Listeria can cause neonatal meningitis, meningitis in immunocompromised patients, gastroenteritis, and septicemia. Treatment includes ampicillin. 

Gram-negative bacteria (GNB) are among the most significant public health problems in the world due to the high resistance to antibiotics. These microorganisms have great clinical importance in hospitals because they put patients in the intensive care unit (ICU) at high risk and lead to high morbidity and mortality. Two large groups, Enterobacteriaceae and the non-fermenters, are responsible for most clinical isolates; nevertheless, other clinically concerning gram-negative organisms exist, including Neisseria, Haemophilus spp., Helicobacter pylori, and Chlamydia trachomatis. 
Antibiotic Resistance

Enterobacteriaceae 
Enterobacteriaceae are a heterogeneous group widely dispersed in nature. They account for about 80% of gram-negative isolates with a myriad of disease-causing general/species in humans, including urinary tract infections, pneumonia, diarrhea, meningitis, sepsis, endotoxic shock, and many others. The general/species that frequently affect humans are Escherichia, Proteus, Enterobacter, Klebsiella, Citrobacter, Yersinia, Shigella, and Salmonella among others. The laboratory characterization is an essential component when it comes to microorganisms; therefore, it is imperative to expose characteristics of Enterobacteriaceae, which are bacilli, non-sporulated, have variable motility, grow in the presence and absence of oxygen, ferment organisms of glucose, are cytochrome oxidase negative, and have the ability to reduce nitrate to nitrite. 
Antimicrobial Resistance
These organisms diffuse their plasmids by conjugation, which gives rise to resistance to almost all existing antibiotics. The family of enzymes carbapenemase – KPC, NDM-1, IMP, VIM, OXA-48 – is undoubtedly one of the most significant health challenges of the century, given the potential for dissemination between species and mortality rates due to infections caused by bacteria with such plasmids. Colistin, one of the few antibiotics that still treat multiresistant infections, already has a mobile resistance gene, mcr-1, and Enterobacteriaceae has a crucial role in the spread of this gene, with worldwide reports. Moreover, a further concern is that they usually associate these genes with other resistance genes (CTX-M, NDM, IMP), producing resistance to cephalosporins and carbapenems, enhancing the deleterious effects caused by these microorganisms.
Non-Fermenters
The non-fermenter, gram-negative bacilli (BNF) have a lower frequency of isolation when compared to Enterobacteriaceae; however, they are a relevant group since they cause severe, fatal infections, especially in the hospital environment. They also cause opportunistic diseases in ICU patients who undergo invasive procedures. The main BNF microorganisms that cause disease in humans are Pseudomonas aeruginosa, Acinetobacter baumannii, Burkholderia cepacia, Stenotrophomonas., Alcaligenes, Moraxella. These stand out for being aerobic, non-sporulated, they are incapable of fermenting sugars, using them through the oxidative route.
(B) The nature of the invention and predictability in the art: The invention is directed toward treating, preventing or slowing the progression of bacterial, fungi and other infection diseases associated with a bacterial or fungal infections and therefore is physiological in nature. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(C) Direction or Guidance: That provided is very limited. The dosage range information, found on page 7 of the Specification gives 0.02-250 mg/kg, which is broad. Moreover, this is generic, the same for the many unwanted bacteria or fungi covered by the specification. 
(D) State of the Prior Art: These compounds are 3-(2,4-difluorophenyl)-5-ring substituted pyrazolo[1,5-a]pyrimidine salts. So far as the examiner is aware, no 3-(2,4-difluorophenyl)-5-ring substituted pyrazolo[1,5-a]pyrimidine salts of any kind have been used for the treatment of all bacterial or fungal infections. 
(E) Working Examples: The invention is drawn to a method of treating, preventing or slowing the progression of bacteria, fungi and other infection diseases associated with a bacterial or fungal infection. On pages 30-34 of the Specification several tests are presented which only provide data to support the treatment of a gram positive anti-bacterial utility. 
(F) Skill of those in the art: Bacteria and fungi are different and challenging to treat and generally cannot be treated by any one compound. For instance, antibiotics are usually effect against either gram positive or gram negative bacteria. There are very few that have been able to treat both types of bacteria. These "super drugs" are usually kept for resistant strains because they are so valuable and hard to come by.

(G) The quantity of experimentation needed: Owing especially to factors A, C, E and F, the amount of experimentation is expected to be high. MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624